Citation Nr: 1206424	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of asbestos exposure prior to November 1, 2007.

2.  Entitlement to an evaluation in excess of 60 percent for residuals of asbestos exposure, to include chronic dyspnea and hemoptysis, as of November 1, 2007.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for left knee disability.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for right rib disability.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. D. C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to May 1954.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, District of Columbia, and a February 2011 rating decision of the Pittsburgh, Pennsylvania, VA Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

In May 2010, the Board remanded this case for further development.

The issues of entitlement to compensation under 38 U.S.C. § 1151 for left knee disability, right rib disability and bilateral shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The additional claim of entitlement to service connection for a heart disability, to include as secondary to the Veteran's service connected asbestosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a total disability based on individual unemployability (TDIU) appears to have been informally raised in the record.  The Board refers the TDIU issue to the RO for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 1, 2007, the Veteran's residuals of asbestos exposure symptoms included shortness of breath and hemoptysis with daily productive cough, but his pulmonary function test results were normal.  He regularly used a bronchodilator and Albuterol was prescribed on multiple occasions for treatment.

2.  As of November 1, 2007, the Veteran's residuals of asbestos exposure symptoms include shortness of breath and hemoptysis, and pulmonary function test results that show a significantly decreased Forced Vital Capacity (FVC) of 48 percent of the predicted value.


CONCLUSIONS OF LAW

1.  Prior to November 1, 2007, the criteria for a 30 percent evaluation, but no more, for residuals of asbestos exposure were met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6601, 6833 (2011).

2.  As of November 1, 2007, the criteria for a 100 percent evaluation for residuals of asbestos exposure are met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's residuals of asbestosis claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's May 2010 remand, VA obtained the VA outpatient treatment records since 1998 from Pittsburgh and Butler VA Medical Centers, requested the Veteran's Social Security Administration (SSA) records, and sent the Veteran a June 2010 letter, requesting that he identify any additional health care providers and to return completed authorization forms for any identified private health care providers.  In June 2010, VA received a response from SSA indicating that the Veteran did not have SSA records, which led VA to issue a March 2011 formal finding on the unavailability of SSA records.  VA also requested treatment records from all of the private health care providers identified by the Veteran.  To the extent that these private health care providers responded, these records have been associated with the claims folder.  Thus VA has complied with the May 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Analysis

In a September 2005 Board decision, the Veteran was granted service connection for residuals of asbestos exposure to include chronic dyspnea and hemoptysis.  
This decision was effectuated in a January 2006 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 6600 for bronchitis, effective February 2, 2002, the date of his initial claim.  He appealed that initial evaluation by submitting a timely notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999).   No statement of the case was issued in response to this notice of disagreement.  Therefore, this claim was still pending and so the Board will consider the propriety of that initial rating.  The Veteran later submitted a claim for an increased rating, which was received on November 1, 2007.  In an October 2008 rating decision, the RO noted that the Veteran had been rated initially under the incorrect Diagnostic Code 6600 and the proper Diagnostic Code for rating was 6833, but found that the criteria for compensable evaluation under either criteria was not warranted.  The RO increased the Veteran's disability evaluation to 60 percent, effective November 1, 2007, the date of that claim.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet App at 125-26.  As described above, the Veteran's residuals of asbestos exposure are currently staged.  Based on the evidence of record, the Board finds that differing evaluations for two distinct stages are necessary and accepts the two time periods established by the RO; however, the Board finds that the disability evaluation for this second time period should be increased as described below.

Interstitial lung diseases, such as asbestosis, are rated in accordance with the General Rating Formula of Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6833.  Under this formula, FVC of 75 to 84 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted warrants a 10 percent evaluation.  Id.  FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent evaluation.  Id.  FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation warrants a 60 percent evaluation.  Id.  FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires continuous outpatient oxygen therapy warrants a 100 percent evaluation.  Id.

Hemoptysis or blood-tinged sputum is among the symptoms for bronchiectasis 30 and 60 percent evaluations under Diagnostic Code 6601.  38 C.F.R. § 4.97.  Under this diagnostic code, a 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  38 C.F.R. § 4.97, Diagnostic Code 6601.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six week total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic use almost continuously.  Id.  Incapacitating episodes are defined as episodes requiring bed rest and treatment by a physician.  Id.

Prior to November 1, 2007

The Veteran's lay evidence notes shortness of breath and hemoptysis.  The other evidence of record includes private and VA treatment records, chest x-rays, and CT scans.  To the extent that the Board obtained additional medical evidence from this time period pursuant to the May 2010 remand, this additional evidence is substantially similar to the existing medical evidence and did not contain additional diagnostic test results.  In total, the medical records note the Veteran's complaints of recurrent hemoptysis and prescriptions of various bronchodilators primarily Albuterol on a regular basis.  

The evidence of record contains few pulmonary function tests (PFTs).  Prior to November 1, 2007, the record notes two, December 2003 and April 2004, both administered by VA.  The first PFT is in the record by reference only.  Therefore, its exact readings are not of record.  Later records that refer to this December 2003 PFT stated that it showed a mild degree of hyperinflation and his FEF 25-75 results were increased significantly after bronchodilators.  

The second PFT in April 2004, five months later, was found to be normal with FVC of 89 percent and FEV-1 of 94 percent.  It was noted that the reduced FEF 25-75 results suggested minimal obstructive airway disease.  Also at that time, the Veteran reported  being prescribed Albuterol and using it at least once or twice a week. In a July 2004 VA examination, it was noted that PFTs were normal with FVC of 3.47 or 87 percent predicted, FEV-1 of 2.48 or 94 percent predicted, and FEV-1/FEC of 71 percent with DLCO of 129.

Based on the evidence described above and resolving all doubt in the Veteran's favor, the Veteran's symptoms prior to November 1, 2007, most nearly approximate the criteria for a 30 percent evaluation under Diagnostic Code 6601.  This diagnostic code includes daily productive cough with sputum that is at times blood-tinged among its symptoms.  See 38 C.F.R. § 4.97.  The Veteran's reported episodes of frequent hemoptysis and regular prescribed use of bronchodilators with Albuterol is found to most nearly approximate the criteria for a 30 percent evaluation under this diagnostic code.  See 38 C.F.R. §§  4.7, 4.97, Diagnostic Code 6100.  The next higher evaluation of 60 percent under this diagnostic code would require either incapacitating episodes of infection, which are not present here, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic use almost continuously.  38 C.F.R. § 4.97, Diagnostic Code 6100.  While the Veteran has reported episodes of daily productive cough with sputum in addition to other episodes of blood-tinged sputum, there is no indication of anorexia or weight loss.  Similarly, the Veteran's regular use of bronchodilators is not akin to near-constant antibiotics use.  Thus, the criteria for a 60 percent evaluation are not met.  See id.  Likewise, the Board has considered whether the Veteran's pulmonary function tests (PFT) of record show sufficient impairment to warrant a higher disability evaluation under another diagnostic code.  In this case, however, the Veteran's PFT readings do not rise to a compensable level under Diagnostic Code 6833, as this would require FVC or DLCO readings of no more than 80 percent of the predicted value.  Likewise, a compensable evaluation is unavailable under any other respiratory diagnostic code based on the Veteran's FEV-1 percentage because compensable evaluations based on that measure begin at no more than 80 percent of the predicted value.  See e.g., 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602 (which also allows for a compensable evaluation in cases, unlike here, that require intermittent inhalational or oral bronchodilator therapy), 6603, 6604, and 6840-6845.  Therefore, the Veteran's residuals of asbestos exposure warrant a 30 percent evaluation under Diagnostic Code 6601, but no more, prior to November 1, 2007.  See 38 C.F.R. § 4.7.

As of November 1, 2007

Based on the evidence received since November 1, 2007, when the Veteran requested an increased rating, the Board finds that a 100 percent evaluation under Diagnositic Code 6833 is more appropriate for this period.  

The Veteran submitted a private PFT dated December 2007.  These test results show a significant decrease in the Veteran's pulmonary function.  Specifically, the Veteran was found to have FVC 48 percent of predicted, FEV-1 38 percent of predicted, and DLCO 64 percent of predicted.  FVC and DLCO values are specifically noted in the asbestosis diagnostic criteria.  A private record dated January 2008 likewise related the Veteran's low FEV-1 finding to his asbestos exposure.  

The Veteran did not undergo a PFT in conjunction with his October 2008 VA respiratory examination.  This examination noted five or six exacerbations of bronchitis over the prior year, chronic dyspnea and a long history of hemoptysis.  This is consistent with the Veteran's lay evidence of shortness of breath and recurrent hemoptysis.

Later records also show that the Veteran was treated for pneumonia in June and July 2009.  At this time, chest x-rays revealed atelectasis but no infiltrate.
Based on the above, the Board finds that the Veteran's residuals of asbestos exposure most nearly approximates the criteria for a 100 percent evaluation as of November 1, 2007.  The December 2007 private PFT found sufficiently low FVC to warrant a 100 percent evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6833.  The record does not contain any additional pulmonary function tests during the relevant period and the Board finds no reason to question the credibility of this evidence.  Therefore the Veteran is entitled to a total disability evaluation as of November 1, 2007, under Diagnostic Code 6833.

The Board notes that ratings under 38 C.F.R. § 4.96, Diagnostic Codes 6600-6817 and 6822 through 6847 will not be combined.  In this situation, the rating code which reflects the predominant disability is the rating which will be the rating assigned.  38 C.F.R. § 4.96.  Therefore, the Board finds that for the period prior to November 1, 2007, the appropriate rating was 30 percent under Diagnostic Code 6601; however, subsequent to November, 1, 2007, the appropriate rating is 100 percent under Diagnostic Code 6833.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned during the first stage is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

A 30 percent evaluation, but no higher, for residuals of asbestos exposure under Diagnostic Code 6601, prior to November 1, 2007, is granted , subject to governing criteria applicable to the payment of monetary benefits.

An initial evaluation of 100 percent for residuals of asbestos exposure, as of November 1, 2007, is granted, subject to governing criteria applicable to the payment of monetary benefits.
	

REMAND

In a February 2011 rating decision, the RO denied claims of entitlement to compensation under 38 U.S.C. § 1151 for left knee disability, right rib disability and bilateral shoulder disability.  In a December 2011 brief, the Veteran's representative expressed disagreement with that determination, citing an April 2011 notice of disagreement from the Veteran.  This April 2011 letter has not been associated with the physical or virtual record, however, the December 2011 brief itself has been received within the timing deadline for filing a notice of disagreement.  See 38 C.F.R. § 20.302(a).  As of the date of this decision, no statement of the case with regard to these claims has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a statement of the case, on the appeals initiated by the Veteran from the February 2011 rating decision denying entitlement to compensation under 38 U.S.C. § 1151 for left knee disability, right rib disability and bilateral shoulder disability.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal on one or more of the issues from that determination.  If an appeal is perfected with regard to one or more of these issues, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


